Citation Nr: 0836920	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety disorder from October 18, 2000, to November 15, 2005.

2.  Entitlement to a rating in excess of 70 percent for 
anxiety disorder from November 15, 2005, forward.

3.  Entitlement to an effective date earlier than October 18, 
2000, for the assignment of a 30 percent rating for anxiety 
disorder.  

4.  Entitlement to an earlier effective date for the award of 
a total disability rating for individual unemployability 
(TDIU).  

5.  Entitlement to an earlier effective date for the award of 
Dependents' Educational Assistance (DEA) under 38 U.S.C. 
Chapter 35.





REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to February 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2001 and June 2007 
by the Department of Veterans Affairs (VA) Milwaukee, 
Wisconsin, Regional Office (RO).  A hearing before the 
undersigned Veterans Law Judge was held at the RO in January 
2007 (i.e. a video hearing).  The hearing transcript has been 
associated with the claims file.

The Board notes that the claims of increased ratings and 
earlier effective date for anxiety disorder were previously 
decided by the Board:  the Board granted an earlier effective 
date for the award of the 70 percent rating, but otherwise 
denied the veteran's claims.  The veteran filed a timely 
appeal with the Court of Appeals for Veterans Claims (Court), 
and by order dated June 2008, the Court remanded the claim to 
the Board, vacating the entire decision, to include the award 
of an earlier effective date for the 70 percent rating.  
Consequently, the issues currently before the Board are as 
listed above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claims of increased 
ratings and an earlier effective date for anxiety disorder.  
In a June 2008 Joint Motion for Remand, which was implemented 
by a June 2008 Court order, VA was instructed to inform the 
veteran that his Social Security Administration (SSA) records 
had not been obtained and that he should submit any SSA 
records in his possession and to consider whether the claims 
for increased ratings merited extraschedular consideration.  

Initially the Board notes that the veteran was in fact 
informed on multiple occasions that his SSA records were not 
available.  See, e.g., September 2005 and August 2006 
Statements of the Case.  The veteran was also instructed to 
submit any evidence in his possession that pertained to his 
claim, to include "recent" SSA determinations.  See March 
2006 RO letter.  The veteran was never explicitly told to 
submit all SSA records in his possession, however.  
Consequently, per the instructions in the June 2008 Court 
remand and the June 2008 Joint Motion for Remand, the Board 
must remand the claims for the veteran to be so informed.  

Additionally, the record indicates that the issue of 
extraschedular consideration has not previously been 
considered.  In light of Floyd v. Brown, 9 Vet. App. 88 
(1996), the Board does not have jurisdiction to address the 
provisions of 38 C.F.R. § 3.321(b)(1) in the first instance.  
Consequently, the claims must also be remanded for the AMC to 
adjudicate the veteran's entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

Because the claim of earlier effective dates for the award of 
TDIU and DEA benefits are inextricably intertwined with the 
issues of increased ratings for anxiety disorder, the issues 
of earlier effective dates for the award of TDIU and DEA are 
held in abeyance pending completion of the development 
discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In particular, the AMC should inform the 
veteran that his SSA records could not be 
obtained and that he should submit all 
SSA records in his possession.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claims, to 
include under an extraschedular basis.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




